*715
ORDER

PER CURIAM.
Larry Hemphill (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 on the merits without an evidentiary hearing. Movant claims the court clearly erred in denying his motion because his guilty plea to one count of the class C felony of stealing was not supported by a factual basis. He also claims that because the plea was not supported by a factual basis, plea counsel was ineffective for advising movant to plead guilty.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).